Citation Nr: 0321149	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-47 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active service from December 1953 to June 
1954.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1995 RO decision that denied service connection for 
various conditions claimed to be due to in-service 
inoculations, including a seizure disorder, psychic and 
emotional disturbances, multiple somatic complaints, 
headaches, encephalitis, and encephalitis lethargica.

In an October 1997 decision, the Board noted that prior 
decisions had denied claims for service connection (or 
applications to reopen claims for service connection) for a 
seizure disorder and a psychiatric disorder, and the Board 
construed the service connection issues to be applications to 
reopen claims for service connection, except for the issue of 
service connection for encephalitis and encephalitis 
lethargica, which was considered as a new claim and addressed 
on a de novo basis.  In the October 1997 Board decision, the 
applications to reopen claims for service connection for a 
seizure disorder and a psychiatric disorder (claimed as 
psychic and emotional disturbances, and multiple somatic 
complaints including headaches) were denied, and the claim of 
service connection for encephalitis and encephalitis 
lethargica was denied.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 1999, the VA 
Secretary filed a motion with the Court that suggested that 
the part of the Board's decision that declined to reopen the 
claim of service connection for a seizure disorder should be 
vacated, and that denial of the other issues should be 
affirmed.  In a May 1999 order, the Court agreed with the 
Secretary's motion as to disposition of the issues.  The 
Court vacated and remanded for readjudication the Board's 
decision with respect to the application to reopen the claim 
for service connection for a seizure disorder.  The Board's 
decision with respect to the other issues was affirmed.  As 
to the remaining issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a seizure disorder, the Court's May 1999 order instructed 
the Board to comply with the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In a September 2000 decision, the Board again denied the 
application to reopen the claim for service connection for a 
seizure disorder.  The veteran again appealed to the Court.  
In a March 2001 motion, the VA Secretary requested that the 
Court vacate the September 2000 Board decision and remand the 
case for the Board to consider the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  By a June 2001 order, 
the Court granted this motion and this case was subsequently 
returned to the Board.  

In a March 2002 decision, the Board again denied the 
application to reopen the claim for service connection for a 
seizure disorder.  The veteran again appealed to the Court.  
In a November 2002 joint motion, the veteran and the VA 
Secretary requested that the Court vacate the March 2002 
Board decision and remand the case to the Board to assure 
compliance with legal provisions as to adequate VA notice to 
the veteran of the information and evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Charles (John) v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By 
a November 2002 order, the Court granted the motion and this 
case was returned to the Board.  

Given the most recent joint motion and Court order in this 
case, the RO should provide additional notification to the 
veteran of the evidence necessary to substantiate the claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Id. 

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include sending 
the veteran written notice of the 
information and evidence necessary to 
substantiate his application to reopen a 
claim for service connection for a 
seizure disorder, including telling him 
which portion of such information and 
evidence, if any, must be provided by 
him, and which portion, if any, the VA 
will attempt to obtain on his behalf.  

2.  Thereafter, the RO should review the 
issue of whether new and material evidence 
has been submitted to reopen a claim for 
service connection for a seizure disorder.  
If the requested benefit is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


